JUDGE GUFFY
delivered the opinion op the court.
The appellee insists that this appeal should be dismissed on account of the failure of -the clerk to properly authenticate the transcript filed, and it is further insisted that no bill of exceptions has been filed, hence the law presumes that the peremptory instruction given to the jury was proper, and that the pleadings support the verdict.
The certificate of the clerk is as follows;
“I, John A. Craft, clerk of the Letcher Circuit Court, do hereby certify that the foregoing is a true copy in substance of the records of this office in the action of J. H. Frazier v. Robt. O. Brashears. Given under my hand, clerk of said court, this May 5, 1894. .JOHN A. CRAFT,
Clerk Letcher Circuit Court.”
The clerk being only a ministerial officer, it is his duty to correctly copy the records of the court and certify to the same as being a correct copy. He can not properly determine as to the substance of the records, but must copy same as made, and as they appear in the record in order to properly present the transcript for appeal. In addition to this there seems to be no bill of exceptions or evidence, hence the presumption of law is that the peremptory instruction was proper, and as the pleadings support the judgment, the judgment appealed from must be and is therefore affirmed.